Citation Nr: 0101496	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for residuals of a high 
fever.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims.

2.  There is no medical evidence of record establishing that 
the veteran currently has residuals of a head injury, eye 
injury, or high fever.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  Residuals of an eye injury were not incurred in service.  
38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

3.  Residuals of a high fever were not incurred in service.  
38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for residuals of a head 
injury, eye injury, and high fever.  The RO denied these 
claims in February 1999 on the basis that they were not well 
grounded.  During the pendency of this appeal, however, new 
legislation was passed that eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his or 
her claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C.A. §§ 5103A, 5107(a)).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of the veteran's claims for 
service connection (provided it finds that the VA has 
fulfilled its duty to assist) without determining whether 
these claims are well grounded.  In this case, for the reason 
that follows, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

In its April 1999 statement of the case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims, including those relating to well-groundedness, 
informed him that it had denied his claims for service 
connection because he had not submitted competent evidence 
that he had the claimed residuals (evidence that was 
previously required to well ground a claim and that is still 
required to grant a claim on the merits), and provided the 
veteran and his representative an opportunity to present 
argument on this matter.  The veteran and his representative 
took advantage of this opportunity by subsequently submitting 
written statements in August 1999, September 1999, and 
February 2000.  Clearly, the veteran was afforded due process 
of law as a result of the actions taken by the RO. 

The question then becomes whether, according to the new 
legislation, the VA has fulfilled its duty to assist the 
veteran in developing his claim.  This legislation provides 
that the VA must afford the claimant a medical examination 
when such an examination is necessary to make a decision on 
the claim.  An examination will be considered necessary when, 
taking into consideration all information and lay or medical 
evidence (including statements of the veteran), the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability 
that may be associated with his or her period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  In addition, if the VA 
receives a complete or substantially complete application, it 
must notify the claimant and his or her representative of any 
information, medical or lay evidence, not previously provided 
that is necessary to substantiate the claim.

In this case, in August 1998 and September 1998, the RO 
provided the veteran opportunities to submit in-service and 
post-service medical evidence in support of his claim and to 
undergo VA examinations of his claimed disabilities.  To 
date, the veteran has not taken advantage of these 
opportunities.  Based on the available evidence of record and 
on the fact that the Board is not aware of any other records 
that might substantiate the veteran's claims, the Board 
believes that the VA has fulfilled its duty to assist the 
veteran in obtaining and fully developing all of the facts 
relevant to these claims.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Subsequent manifestations of a chronic disease 
in service, however remote, are to be service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran served on active duty from July 1942 to November 
1945.  His service medical records reflect that he was 
treated for influenza and catarrhal fever in September 1943, 
January 1944, May 1944, and February 1945, and for symptoms 
typical of conjunctivitis in February 1945.  An undated copy 
of a handwritten note from a physician who allegedly treated 
the veteran in service reflects that the veteran injured his 
head in service when he was hit with an air compressor.  On 
separation examination in November 1945, the veteran did not 
report and the examining physician did not note residuals of 
a head injury, eye injury, or high fever.  In fact, the 
veteran's head, eyes, and temperature were noted to be 
normal.

The veteran claims that he currently has residuals of the 
head injury, eye disorder, and high fevers.  Post-service 
medical evidence, specifically, a VA hospitalization report 
reflecting a stay in July 1998, does not support the 
veteran's claim as it fails to establish that the veteran has 
received treatment for or been diagnosed with residuals of 
the head injury, eye disorder, or high fevers since he was 
discharged from service.  This report, which is the only 
post-service medical evidence of record, establishes that the 
veteran currently suffers quadriparesis due to a cervical 
spinal cord injury sustained in 1960.

To merit an award of service connection under 38 U.S.C.A. 
§ 1110, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has the claimed disorders.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the existence of a present disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Inasmuch as the veteran has failed to submit competent 
evidence establishing the existence of a present disability 
resulting from service, his claims of entitlement to service 
connection for residuals of a head injury, eye injury, and 
high fevers must be denied.  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of an eye 
injury is denied.

Entitlement to service connection for residuals of a high 
fever is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

